Citation Nr: 1435058	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-23 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for vision problems, also claimed as diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was previously remanded by the Board in December 2011 for further evidentiary development, specifically a VA examination.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that a current vision disability, to include cataracts, is etiologically related to a disease, injury, or event in service, to include his service-connected diabetes.


CONCLUSION OF LAW

A vision disability, to include cataracts, was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in December 2011.  

The Board's remand instructed the RO to: (1) schedule the Veteran for a VA ophthalmology examination with a secondary service connection opinion regarding diabetes; and (2) readjudicate the claim.

The Veteran was scheduled for and attended a January 2012 VA examination and the examiner provided the requested opinion.  The RO readjudicated the claim in an August 2012 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by July 2006 and March 2007 letters of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided before the subsequent May 2007 rating decision.  VA provided an additional notice letter in February 2009.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatments records, social security records, and private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination most recently in January 2012.  The Veteran has not argued, and the record does not reflect, that this examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II. Entitlement to Service Connection for an Eye Condition

The Veteran originally filed a claim for blurred vision in June 2006.  The Veteran filed a subsequent claim for diabetic retinopathy in October 2006.  The Veteran has consistently claimed that his eye condition is secondary to his service-connected diabetes mellitus, type II.  As will be discussed, there is no evidence that the Veteran has ever had diabetic retinopathy.  The Veteran did however, have cataracts in both eyes which where removed.

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

As mentioned, the Veteran has specifically alleged that his eye condition is secondary to his service-connected diabetes.  While the Veteran has not alleged direct service connection, the Board notes that the requirements for direct service connection are not met.  There is no evidence of cataracts or any eye condition or relevant symptoms in the service treatment records.  The Board does note that an April 1967 Induction examination notes "eye trouble," however, this is specified to be the use of corrective lenses, and no condition or symptoms related to the Veteran's current eye condition.  The record does not reflect any evidence of cataracts until 2006.  As a result, there is no evidence that the disability was incurred in or aggravated by active service.

With respect to secondary service connection, the weight of the evidence does not support a finding that the Veteran's cataracts, or any other eye disability, are secondarily related to his service-connected diabetes. 

A March 2007 VA examiner reported blurry vision and floaters.  The Veteran had early cataracts with some visual significance.  The examiner opined that the cataracts were "age related and not related to diabetes.  The patient has diabetes without retinopathy."  A February 2009 VA examiner concluded that the Veteran's cataracts are related to age and not to diabetes.

The medical evidence of record shows that the Veteran had cataracts in both eyes.  As the January 2012 VA examiner stated, the Veteran's cataracts were removed and replaced with intraocular lenses.  The January 2012 examiner concluded, and the evidence of record supports the finding, that the Veteran has diabetes mellitus without diabetic retinopathy.  

Similarly, the January 2012 VA examiner concluded that the Veteran's cataracts were less likely than not proximately due to or the result of the Veteran's service connected diabetes.  Likewise, the examiner concluded that the Veteran's diabetes did not aggravate his cataracts.  The examiner explained with the following rationale:

This patient's cataracts, now removed, were not caused by or aggravated by his diabetes mellitus.  They were consistent with his age when they were removed.  There is no indication that diabetes had any part in worsening his cataracts.  In my opinion they were age related.

The record does contain contradictory medical evidence, specifically an October 2008 note from a private physician.  The note states that the Veteran "is a diabetic-he is developing diabetic cataracts which may require surgery in the future."  The physician provided no further explanation or rationale for his statement.

With respect to contradictory medical opinions, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467  (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36  (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140  (1993).

The March 2007 and January 2012 VA examinations provide thorough and rationally supported opinions stating that it is less likely than not that the Veteran's service connected diabetes caused or aggravated the Veteran's cataracts.  The March 2007 and February 2009 VA examinations did not address aggravation, but they did conclude that the cataracts were less likely than not caused by the Veteran's diabetes.  These examinations, particularly the March 2007 and February 2012 examinations, are of significant probative value.  The contradictory medical evidence, October 2008 private medical note, is of significantly less probative value due to the lack of any explanation or rationale.  There is no evidence that the October 2008 note was the result of a review of the Veteran's medical file or an actual examination.  Given the significance the other VA examiners placed on relevant factors in his medical history, the Board finds the absence of any discussion of the Veteran's history in the October 2008 private note to be particularly problematic.  As noted, the physician failed to provide a clarifying opinion or rationale for the statement.  This is in contrast to the March 2007 and February 2012 VA examinations in which the examiners performed a review of the medical record.  As a result, the Board finds the March 2007 and February 2012 VA examinations to be of significantly greater probative value.  

In reaching this conclusion, the Board has considered the Veteran's statements concerning his vision difficulties.  Although he is competent to describe symptoms, he is not competent to render an opinion as to an etiological link between his symptoms and his diabetes mellitus.  Jandreau v. Nicholson, supra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  As the questions presented in this case are complicated medical questions of causation, and there is nothing in the evidence to suggest that the Veteran has the requisite medical training or knowledge to render an etiological opinion, the Board assigns greater probative value to the VA medical opinions as discussed above.  These examinations were prepared by skilled, neutral medical professionals.

As the competent and probative evidence does not support a finding that the Veteran's cataracts are related to or aggravated by his service connected diabetes, and the requirements for direct service connection are not met, service connection is not warranted.  


ORDER

Service connection for vision problems, also claimed as diabetic retinopathy, to include cataracts, is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


